Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) with request for continued evaluation (RCE( submitted on 8/8/2022 was filed after the mailing date of the Notice of Allowance on 7/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references are not seen to intervene in the examiner’s reasons for allowance of the earlier action.  
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a keyboard instrument comprising: 
a keyboard; and 
an instrument case having a through hole which penetrates therethrough from a top surface side to a bottom surface side, and a positioning part configured to decide on a position of a music stand when a part of the music stand is disposed in the through hole.
The examiner cited JP 2005284146 as the closest related prior art in the earlier office action. This reference teaches a keyboard instrument that has a slot that does not protrude through the case for mounting the music desk.  This is commonly known.  The IDS, indicated above, cites Sun Sixia et al. CN20709071, which is a relevant case.  The reference regards a keyboard (figure 1) with a pair of bars 7 mounted to the rear, and where the music desk is telescopically mounted on a pair of tubes 9 which include an adjustment mechanism 8 for adjusting the height of the music desk.  The reference does not teach the italicized limitation of claim 1. 
Claims 2-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 11, 2022